Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,4-8,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “l14ong” seems to be a misspelling.  Otherwise, what might that mean?
	As to claims 1,10, should “the receiving” (line 18) read - - each receiving - - ? After all, there are two receiving transducers in this claim.
	(As to REMARKS, consider: lines 11-12 of claim 1 call for “a receiving transducer (14) is respectively provided at each different depths of the acoustic signal receiving probe (14) is respectively provided at each different depths of the acoustic signal receiving probe (12)” (italics added, lines 11-13).  Paragraph 65 of Pub states that two such transducers are mount at those different depths.  The claim is not consistent with the specification. )
 	As to claims 1,10, should “the resistivity” (line 25) read - - each resistivity -- ? After all, there are four resistivity probes in this claim.
	(As to REMARKS, consider: There are “four” (line 22, claim 1) resistivity level probes, while line 25 states narrows “the resistivity level probe”.  Either it should be clear that each of the probes each comprises the “polypropylene material” (line 25), or that - - at least one of the resistively probes comprises the polypropylene material - -.  Either alternative is clear.  Presently, claim is unclear as to what exactly comprises the “polypropylene material”.) 


	Comment:  Han et al CN 101923073 teach a device, including: frame that carries emitting probe rod 7 and receiving probe rods 8; sound wave emitting and collecting unit 4; and hydraulic rod 14 driven by pump 16.  The device is lowered to acoustically test marine sediment.  However, such does not suggest particularly claimed pore water pressure measuring probe, resistivity test, the particularly claimed acoustic probe, acoustic signal receiving probe and directional transmission transducer of Applicant’s claim 1, in combination with remaining claim limitations.  Claim 10 included all of the limitations of claim 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861